Case
  Case
     3:20-cr-00024-PLR-DCP
        3:20-cr-00024-PLR-DCP
                            *SEALED*
                               Document
                                     Document
                                        5 Filed 303/09/20
                                                    Filed 03/03/20
                                                            Page 1 of
                                                                    Page
                                                                      8 PageID
                                                                         1 of 8 #:
                                                                                PageID
                                                                                   27
                                        #: 3
Case
  Case
     3:20-cr-00024-PLR-DCP
        3:20-cr-00024-PLR-DCP
                            *SEALED*
                               Document
                                     Document
                                        5 Filed 303/09/20
                                                    Filed 03/03/20
                                                            Page 2 of
                                                                    Page
                                                                      8 PageID
                                                                         2 of 8 #:
                                                                                PageID
                                                                                   28
                                        #: 4
Case
  Case
     3:20-cr-00024-PLR-DCP
        3:20-cr-00024-PLR-DCP
                            *SEALED*
                               Document
                                     Document
                                        5 Filed 303/09/20
                                                    Filed 03/03/20
                                                            Page 3 of
                                                                    Page
                                                                      8 PageID
                                                                         3 of 8 #:
                                                                                PageID
                                                                                   29
                                        #: 5
Case
  Case
     3:20-cr-00024-PLR-DCP
        3:20-cr-00024-PLR-DCP
                            *SEALED*
                               Document
                                     Document
                                        5 Filed 303/09/20
                                                    Filed 03/03/20
                                                            Page 4 of
                                                                    Page
                                                                      8 PageID
                                                                         4 of 8 #:
                                                                                PageID
                                                                                   30
                                        #: 6
Case
  Case
     3:20-cr-00024-PLR-DCP
        3:20-cr-00024-PLR-DCP
                            *SEALED*
                               Document
                                     Document
                                        5 Filed 303/09/20
                                                    Filed 03/03/20
                                                            Page 5 of
                                                                    Page
                                                                      8 PageID
                                                                         5 of 8 #:
                                                                                PageID
                                                                                   31
                                        #: 7
Case
  Case
     3:20-cr-00024-PLR-DCP
        3:20-cr-00024-PLR-DCP
                            *SEALED*
                               Document
                                     Document
                                        5 Filed 303/09/20
                                                    Filed 03/03/20
                                                            Page 6 of
                                                                    Page
                                                                      8 PageID
                                                                         6 of 8 #:
                                                                                PageID
                                                                                   32
                                        #: 8
Case
  Case
     3:20-cr-00024-PLR-DCP
        3:20-cr-00024-PLR-DCP
                            *SEALED*
                               Document
                                     Document
                                        5 Filed 303/09/20
                                                    Filed 03/03/20
                                                            Page 7 of
                                                                    Page
                                                                      8 PageID
                                                                         7 of 8 #:
                                                                                PageID
                                                                                   33
                                        #: 9
Case
  Case
     3:20-cr-00024-PLR-DCP
        3:20-cr-00024-PLR-DCP
                            *SEALED*
                               Document
                                     Document
                                        5 Filed 303/09/20
                                                    Filed 03/03/20
                                                            Page 8 of
                                                                    Page
                                                                      8 PageID
                                                                         8 of 8 #:
                                                                                PageID
                                                                                   34
                                      #: 10
